IN THE SUPREME COURT OF PENNSYLVANIA
                            WESTERN DISTRICT


COMMONWEALTH EX REL. SHAWN                : No. 26 WM 2017
MICHAEL SIMMS,                            :
                                          :
                   Petitioner             :
                                          :
            v.                            :
                                          :
MARK GARMAN, SUPERINTENDENT,              :
                                          :
                   Respondent             :

                                     ORDER


PER CURIAM

      AND NOW, this 2nd day of May, 2017, the Application for Leave to File Original

Process is GRANTED, and the Petition for Writ of Habeas Corpus is DENIED.